Citation Nr: 1026425	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

2.  Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to October 
1968, including service in the Republic of Vietnam from November 
1967 to April 1968, and from June 1968 and July 1968.  He is the 
recipient of numerous awards and decorations, including the 
Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from March 2008 and April 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In the March 2008 rating decision, the RO 
denied service connection for peripheral neuropathy.  In the 
April 2009 rating decision, the RO denied service connection for 
PTSD.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by a 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009).  To ensure the appellant receives every possible 
consideration, the Board has recharacterized the issue on appeal 
as entitlement to service connection for a psychiatric disorder, 
to include PTSD.

In connection with his appeal, the testified at a Board hearing 
at the RO in March 2010.  At the hearing, the appellant 
appeared to raise a claim of service connection for a 
cardiovascular disability or heart condition, secondary to 
PTSD.  He testified that he had had a recent heart attack 
which he believed was associated with stress from his 
PTSD.  The RO has not yet considered this matter.  Thus, 
it is referred to the RO for appropriate action.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the claimed 
in-service stressors occurred. 38 C.F.R. § 3.304(f) (2009); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, there is no question regarding the appellant's in-
service stressors.  The record on appeal establishes that the 
appellant served in combat in Vietnam.  In written statements and 
in clinical settings, the appellant has credibly described 
numerous combat related stressors.  His lay statements alone are 
sufficient establish the occurrence of the claimed in-service 
stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2009).  

Although his combat stressors have been clearly established, the 
RO has denied his claim of the basis that the record on appeal 
does not contain evidence showing that the appellant has been 
diagnosed as having PTSD in accordance with the applicable 
criteria.  

The RO based its decision in this regard on the findings of an 
April 2009 VA psychiatric examination report.  In the report, the 
examiner noted the appellant's combat experiences in Vietnam and 
indicated that he currently experienced symptoms such as sleep 
impairment, nightmares, increased arousal, avoidance of stimuli 
associated with the trauma, survival guilt, and an exaggerated 
startle response.  Despite these symptoms, the examiner concluded 
that the appellant did not currently meet the criteria for a 
diagnosis of PTSD.  Unfortunately, however, the examiner did not 
provide a rationale for her conclusion, rendering the examination 
inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 
also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist requires 
that the matter be remanded to obtain another VA examination, if 
necessary.  38 C.F.R. § 3.159(c)(4) (2009).

The record currently before the Board does not contain any other 
competent evidence of a diagnosis of PTSD.  At his March 2010 
Board hearing, however, the appellant testified that he had been 
diagnosed as having PTSD and was undergoing treatment for the 
condition at the VA Medical Center (VAMC) in Memphis.  The 
appellant's claims folder currently contains treatment records 
from the Memphis VAMC dated to December 2009.  None of these 
records, however, contains a diagnosis of PTSD.  Additional 
treatment records from the Memphis VAMC are therefore clearly 
relevant to the appeal and must be obtained.  See 38 C.F.R. § 
3.159 (c)(2) (2009) (VA is required to obtain relevant records 
from a Federal department or agency and may only end its efforts 
to obtain such records if it is concluded that the records sought 
do not exist or that further attempts to obtain them would be 
futile).  


Peripheral neuropathy

The appellant also seeks service connection for neuropathy of the 
lower extremities which he contends was incurred in service as a 
result of his exposure to Agent Orange in Vietnam.

The service department has confirmed that the appellant served in 
the Republic of Vietnam from November 1967 to April 1968, and 
from June 1968 and July 1968.  Absent any affirmative evidence to 
the contrary, he is therefore presumed to have been exposed 
during such service to an herbicide agent, such as Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e) (2009).  These diseases include acute and subacute 
peripheral neuropathy.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  Id., Note 2.  
Although the Secretary of VA has found a positive association 
between herbicide exposure and acute and subacute peripheral 
neuropathy, he has determined that a positive association does 
not exist between other nonspecified diseases, including chronic 
nervous system disorders (such as chronic peripheral neuropathy), 
and herbicide exposure.  See 64 Fed. Reg. 59,232-39 (1999); see 
also 67 Fed. Reg. 42,600, 42,605.  

In addition to the presumptive criteria, the appellant may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 
(1997).

In this case, the medical evidence is unclear as to the nature 
and etiology of the appellant's lower extremity disability.  In 
clinical settings, the appellant has reported symptoms such as 
pain, cramping, and tingling in his lower extremities for the 
past 15 years.  A May 2007 Agent Orange examination notes 
complaints of severe pain and cramps in the legs and a diagnosis 
of "possible peripheral neuropathy."  An August 2007 VA 
clinical record notes that an arterial study of the appellant's 
lower extremities showed arterial insufficiency secondary to 
aorta/iliac femoral artery disease.  A December 2009 VA clinical 
record notes diagnoses of peripheral nerve disease and 
atherosclerosis of arteries of the extremities with intermittent 
claudication.  

After reviewing the record on appeal, the Board finds that it 
currently does not contain sufficient information to make a 
decision on the claim.  Thus, a medical opinion is necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board observes that the appellant has raised a 
claim of service connection for a heart or cardiovascular 
disability.  Given the diagnoses associated with his lower 
extremity complaints, the Board finds that the claims may be 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that where a decision on one issue would have 
a "significant impact" upon another, and that impact in turn 
could render any appellate review meaningless and a waste of 
judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make adequate efforts to 
obtain clinical records from the Memphis 
VAMC for the period from December 2009 to 
the present.  The RO must continue its 
efforts to locate such records until it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
those records would be futile.  

2.  If additional clinical records obtained 
from the Memphis VAMC fail to establish a 
diagnosis of PTSD in accordance with 
section 3.304(f), the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the appellant has symptoms which meet 
the diagnostic criteria for PTSD, due to 
his combat stressors in Vietnam.  If 
another psychiatric diagnosis is deemed 
appropriate, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is causally 
related to the appellant's active service 
or any incident therein.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  The appellant should be afforded a VA 
medical examination to determine the nature 
and etiology of any current disability 
manifested by pain and cramping in the 
lower extremities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to render a diagnosis for the 
appellant's lower extremity disability, to 
include stating whether a diagnosis of 
chronic peripheral neuropathy versus acute 
or subacute peripheral neuropathy is 
appropriate.  Regardless of the diagnosis 
assigned to the appellant's lower extremity 
disability, the examiner is requested to 
provide an opinion as to the etiology of 
that disability, to include stating whether 
it is at least as likely as not that such 
disability is causally related to his 
active service or any incident therein.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

4.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claim of service 
connection for a psychiatric disorder, 
including PTSD, considering all the 
evidence of record.  Then, after conducting 
appropriate notice and development action, 
the RO should adjudicate the appellant's 
pending claim of service connection for a 
heart or cardiovascular disability.  
Finally, the RO should reconsider the 
appellant's claim of service connection for 
neuropathy of the lower extremities.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond. 

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



